 Case 5:21-cv-00015-JSM-PRL Document 1 Filed 01/07/21 Page 1 of 8 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

 SAMANTHIA DENNEY,

       Plaintiff,

 vs.                                                  Case No.:

 SMART RX SYSTEMS, INC.,
 A Florida Profit Corporation

        Defendant.
 ______________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, SAMANTHIA DENNEY, brings this action against Defendant, SMART RX

SYSTEMS, INC. for damages and all available relief under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991, 42 U.S.C. §1981a

(collectively “Title VII”), the Pregnancy Discrimination Act of 1978 (“PDA”), which amended

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et. seq., 42 U.S.C. §1981 and the

Florida Civil Rights Act §§ 760.01-760.11, Florida Statutes (“FCRA”).

                                             PARTIES

       1.       Plaintiff is a citizen and resident of Lake County, Florida. She is a former employee

of Defendant.

       2.       Defendant, SMART RX SYSTEMS, INC., is a Florida profit corporation.

       3.       Plaintiff performed work for Defendant at its Clermont, Florida location.

                                 JURISDICTION AND VENUE

       4.       Plaintiff brings this action for damages and all available relief under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991, 42
  Case 5:21-cv-00015-JSM-PRL Document 1 Filed 01/07/21 Page 2 of 8 PageID 2




U.S.C. §1981a (collectively “Title VII”), the Pregnancy Discrimination Act of 1978 (“PDA”),

which amended Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et. seq., 42 U.S.C.

§1981 and the Florida Civil Rights Act §§ 760.01-760.11, Florida Statutes (“FCRA”).

       5.      This Court has jurisdiction under 28 U.S.C. §§ 1331. Venue is proper under 28

U.S.C. § 1391. These claims arise under the laws of the United States. Venue is proper pursuant

to 28 U.S.C. § 1391. The events giving rise to this action occurred within this District.

                EXHAUSTION OF ADMINISTRATIVE REQUIREMENTS

       6.      Plaintiff has satisfied all administrative prerequisites to perfect her claim.

       7.      On April 14, 2020, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”), incorporated herein, attached hereto and

marked as Exhibit A.

       8.      On October 26, 2020, the EEOC issued a notice of right to sue attached hereto and

marked as Exhibit B.

       9.      Plaintiff brings this suit within ninety (90) days of receipt of her notice of right to

sue.

       10.     Accordingly, Plaintiff has exhausted all administrative requirements set forth by

Title VII and the FCRA.

                                              FACTS

       11.     Plaintiff started working for Defendant on approximately July 5, 2018.

       12.     Plaintiff’s position with Defendant was a Compound Pharmacy Technician.

       13.     Plaintiff is a female.




                                                  2
  Case 5:21-cv-00015-JSM-PRL Document 1 Filed 01/07/21 Page 3 of 8 PageID 3




       14.     In November 2019, Ms. Denney was given a performance evaluation and was told

that she was doing a great job and was given no warnings about any deficiencies in her

performance.

       15.     Ms. Denney was also told that Smart Rx appreciated her patience and willingness

to teach everyone.

       16.     Ms. Denney received a pay increase before her evaluation in November 2019.

       17.     Smart Rx thought so highly of Ms. Denney’s performance that it agreed to give her

even more money after she asked for it.

       18.     After her positive performance evaluation, in or about November 2019, Plaintiff

discovered she was pregnant.

       19.     Upon this discovery, Plaintiff spoke to a Company pharmacist to discuss which

medications it was safe for her to be around and handle due to her pregnancy.

       20.     By the first week of December 2019, Ms. Denney told everyone she worked with

that she was pregnant because she could not compound anymore or be around those medications.

       21.     On or about January 30, 2020, Ms. Denney left work to attend an emergency

doctor’s appointment related to her pregnancy.

       22.     In fact, Ms. Denney started to bleed due to her pregnancy.

       23.     This doctor’s appointment, like others before it, had been approved by Smart Rx.

       24.     As Ms. Denney started walking to her car, she was called back in by management.

       25.     Shockingly, Ms. Denney was suddenly fired on the spot.

       COUNT I – GENDER DISCRIMINATION IN VIOLATION OF TITLE VII

       26.     Plaintiff restates and incorporates herein the foregoing paragraphs 1 through 25.




                                                 3
  Case 5:21-cv-00015-JSM-PRL Document 1 Filed 01/07/21 Page 4 of 8 PageID 4




       27.     Based on the conduct described in this Complaint, Defendant is liable for gender-

based discrimination in violation of Title VII.

       28.     Defendant’s conduct constitutes unlawful disregard and indifference to Plaintiff.

       29.     Defendant’s conduct harmed and caused damage to Plaintiff.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, demands judgment against the Defendant and requests this Court

award damages including:

       a.      Issue a declaratory judgment that the discrimination/harassment against Plaintiff by

               Defendant was a violation of Plaintiff’s rights under Title VII;

       b.      Require that Defendant make Plaintiff whole for her losses suffered as a result of

               the discrimination through an award of back pay;

       c.      Require that Defendant make Plaintiff whole for her losses suffered as a result of

               the discrimination through reinstatement, or, if that is not practical, through an

               award of front pay;

       d.      Compensatory damages;

       e.      Grant Plaintiff a judgment against Defendant for damages, including punitive

               damages (when ultimately pled and approved by this Court);

       f.      Prejudgment interest, and, if applicable, post-judgment interest;

       g.      Award Plaintiff her reasonable attorneys’ fees and litigation expenses against

               Defendant pursuant to the Title VII; and

       h.      Provide any additional relief that this Court deems just.

             COUNT II - PREGNANCY DISCRIMINATION ACT, TITLE VII

       30.     Plaintiff restates and incorporates herein the foregoing paragraphs 1 through 25.



                                                  4
  Case 5:21-cv-00015-JSM-PRL Document 1 Filed 01/07/21 Page 5 of 8 PageID 5




       31.     Based on the conduct described in this Complaint, Defendant is liable for

discrimination in violation of the Pregnancy Discrimination Act.

       32.     Defendant’s conduct constitutes unlawful disregard and indifference to Plaintiff.

       33.     Defendant’s conduct harmed and caused damage to Plaintiff.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendant and requests this Court

award damages including:

       a.      Issue a declaratory judgment that the discrimination/harassment against Plaintiff by

               Defendant was a violation of Plaintiff’s rights under Title VII;

       b.      Require that Defendant make Plaintiff whole for her losses suffered as a result of

               the discrimination through an award of back pay;

       c.      Require that Defendant make Plaintiff whole for her losses suffered as a result of

               the discrimination through reinstatement, or, if that is not practical, through an

               award of front pay;

       d.      Compensatory damages;

       e.      Grant Plaintiff a judgment against Defendant for damages, including punitive

               damages (when ultimately pled and approved by this Court);

       f.      Prejudgment interest, and, if applicable, post-judgment interest;

       g.      Award Plaintiff her reasonable attorneys’ fees and litigation expenses against

               Defendant pursuant to the Title VII; and

       h.      Provide any additional relief that this Court deems just.

            COUNT III - GENDER DISCRIMINATION IN VIOLATION OF FCRA

       34.     Plaintiff restates and incorporates herein the foregoing paragraphs 1 through 25.



                                                 5
  Case 5:21-cv-00015-JSM-PRL Document 1 Filed 01/07/21 Page 6 of 8 PageID 6




        35.    Plaintiff brings this cause of action pursuant to Section 760.07, F.S.

        36.    Plaintiff is a member of a protected class because she is a female.

        37.    Defendant knew that Plaintiff is a female at all time periods at-issue.

        38.    At all material times, Plaintiff was qualified to perform her job duties.

        39.    Defendant terminated Plaintiff because of her gender and accommodation requests

related to her pregnancy.

        40.    Defendant terminated Plaintiff because of her gender/pregnancy.

        41.    Plaintiff’s gender/pregnancy was a motivating factor that prompted Defendant to

terminate Plaintiff.

        42.    The acts of Defendant, by and through its agents and employees, violated Plaintiff’s

rights against discrimination under FCRA because it treated Plaintiff less favorably because of her

gender/pregnancy.

        43.    Defendant did not subject the male or non-pregnant employees to discriminatory

treatment.

        44.    Plaintiff suffered an adverse employment action when she was terminated.

        45.    The discrimination to which Plaintiff was subjected was based on her

gender/pregnancy.

        46.    Defendant does not have a legitimate, non-discriminatory reason for its firing of

Plaintiff.

        47.    The conduct of Defendant and its agents and employees, proximately, directly, and

foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits, future pecuniary

losses, emotional pain and suffering, humiliation, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.



                                                  6
  Case 5:21-cv-00015-JSM-PRL Document 1 Filed 01/07/21 Page 7 of 8 PageID 7




       48.     The conduct of Defendant was so willful and wanton, and in such reckless disregard

of the statutory rights of the Plaintiff, as to entitle her to an award of punitive damages against

Defendant, to deter Defendant, and others, from such conduct in the future.

       49.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation expenses

pursuant to the FCRA.

       50.     Plaintiff has no plain, adequate, or complete remedy at law for the actions of

Defendant which have caused, and continue to cause, irreparable harm.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, demands judgment against the Defendant and requests this Court

award damages including:

       a.      Issue a declaratory judgment that the discrimination/harassment against Plaintiff by

               Defendant was a violation of Plaintiff’s rights under the FCRA;

       b.      Require that Defendant make Plaintiff whole for her losses suffered as a result of

               the discrimination through an award of back pay;

       c.      Require that Defendant make Plaintiff whole for her losses suffered as a result of

               the discrimination through reinstatement, or, if that is not practical, through an

               award of front pay;

       d.      Compensatory damages;

       e.      Grant Plaintiff a judgment against Defendant for damages, including punitive

               damages (when ultimately pled and approved by this Court);

       f.      Prejudgment interest, and, if applicable, post-judgment interest;

       g.      Award Plaintiff her reasonable attorneys’ fees and litigation expenses against

               Defendant pursuant to the FCRA; and


                                                 7
  Case 5:21-cv-00015-JSM-PRL Document 1 Filed 01/07/21 Page 8 of 8 PageID 8




       h.      Provide any additional relief that this Court deems just.

                                            JURY DEMAND

       Plaintiff hereby requests that upon trial of this action, all issues be submitted to and

determined by a jury except those issues expressly reserved by law for determination by the Court.



       Dated this __7th__ day of January, 2021.

                                      Respectfully submitted,


                                             /s/ CARLOS LEACH
                                             Carlos Leach, Esq.
                                             FBN 0540021
                                             Trial Counsel for Plaintiff
                                             The Leach Firm, P.A.
                                             631 S. Orlando Ave., Suite 300
                                             Winter Park, FL 32789
                                             Telephone: (407) 574-4999
                                             Facsimile: (833) 813-7513
                                             Email: CLeach@theleachfirm.com




                                                 8
